Exhibit 10.3
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Sub Contract No. API/Picometrix 01


DEVELOPMENT AGREEMENT



This Agreement (“Agreement”), dated as of November 12, 2010 (the “Effective
Date”), is made by and among In-Q-Tel, Inc. (“IQT”), a Delaware corporation, and
Advanced Photonix, Inc., a Delaware corporation, and Picometrix, LLC, a Delaware
limited liability company (each and together “Developer”).  IQT and Developer
may each be referred to in this Agreement as a “Party” or together as the
“Parties.”
WHEREAS, IQT is an independent nonprofit corporation under contract to the
United States Government represented by the Central Intelligence Agency to
protect and advance the national security of the United States by promoting
development and adoption by the Intelligence Community (defined below) of
commercial technologies having applications to intelligence problems;
WHEREAS, one way in which IQT carries out its mission is to pursue collaborative
development arrangements with companies such as Developer; and
WHEREAS, Developer and IQT wish to undertake such a collaborative arrangement;
NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and for other good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:
 
1. Definitions
 
The following terms shall have the following meanings:
 
1.1. “Background Intellectual Property” means all inventions, improvements, or
discoveries that are conceived or made by Developer prior to the Effective Date
or independent of any Services performed under a Statement of Work, whether or
not reduced to practice.
 
1.2. “Data Deliverables” means reports, computer programs, databases,
documentation, design documents and other recorded information delivered to IQT
or a Participating Customer.
 
1.3. “Deliverables” means Data Deliverables and Hardware Deliverables.
 
1.4. “Government” means the United States government.
 
1.5. “Hardware Deliverables” means devices, prototypes, samples and other
tangible items delivered to IQT or a Participating Customer.
 
1.6. “Intellectual Property” means (a) patent rights, (b) rights associated with
works of authorship including copyrights and mask work rights, (c) rights
relating to the protection of trade secrets and confidential information, (d)
rights in trademarks, service marks, trade dress, trade names, and design patent
rights, and (e) any other proprietary rights relating to intangible property.
 
1.7. “Intelligence Community” means the Government agencies that conduct
intelligence activities necessary for the conduct of foreign relations and the
protection of the national security of the United States.
 
 
59

--------------------------------------------------------------------------------

 
 
1.8. “IQT Customers” means the agencies of the Government that are IQT’s
customers.
 
1.9. “Jointly Owned Intellectual Property” means individually and collectively
all inventions, improvements or discoveries which are made jointly as defined in
U.S. Patent law by one or more employees of IQT and one or more employees of
Developer in performance of any Services under the Statement of Work.
 
1.10. “Participating Customer” means the Transportation Security Administration
and any successor organizations thereto.
 
1.11. “Proprietary Information” means information relating to a Party’s
research, development, trade secrets or business affairs, or provided to a Party
by a third party in confidence, that such Party treats as confidential and that:
(a) is marked “Proprietary Information” if disclosed in writing (including
electronically), or (b) is identified as “Proprietary Information” prior to oral
disclosure and reduced to writing, marked as “Proprietary Information,” and
delivered to the other Party within thirty (30) days of the oral
disclosure.  The term “Receiving Party” means a Party that receives Proprietary
Information disclosed by the other Party (the “Disclosing Party”).
 
1.12. “Services” means the services specified in the Statement of Work.
 
1.13. “Statement of Work” means the statement of work attached to this Agreement
as Exhibit
 
1.14. “Third Party IP” means any Intellectual Property not owned by Developer.
 
2. Performance of Statement of Work
 
2.1. In General.  This Agreement sets forth the terms and conditions on which
Developer shall perform Services and deliver Deliverables pursuant to the
Statement of Work.  Developer shall perform the Services and provide the
Deliverables specified in the Statement of Work, and IQT shall take and pay for
the same, in accordance with the schedule specified in the Statement of Work.
 
2.2. Term.  The term of this Agreement shall commence on the Effective Date and
continue until the full performance of all Services and delivery of all
Deliverables contemplated by the Statement of Work, unless this Agreement is
earlier terminated in accordance with Article 8.
 
2.3. Payments.  IQT shall pay Developer for its performance of work under this
Agreement in accordance with the provisions of Exhibit 2.
 
2.4. Delivery of Hardware Deliverables.  Title and risk of loss to all Hardware
Deliverables provided under this Agreement (but not the Intellectual Property
rights therein) shall pass to IQT or a Participating Customer, as applicable,
upon delivery to its facility.
 
3. Intellectual Property
 
3.1. Ownership.  As between IQT and Developer, Developer shall own all of its
Background Intellectual Property.  Any Jointly Owned Intellectual Property shall
be jointly owned by the Parties.
 
3.2. Rights of the Government.  The provisions of Exhibit 3 (Government Data
Rights) and Exhibit 4 (Government Patent Rights) shall apply and are
incorporated into this Agreement.
 
3.3. IQT’s Rights
 
3.3.1. License to Data Deliverables.  Developer hereby grants to IQT a
worldwide, perpetual, royalty-free, nonexclusive, nontransferable (except to a
successor entity), non-sub licensable license to:
 
 
60

--------------------------------------------------------------------------------

 
 
 
(a)
use, reproduce, modify, create derivative works of, perform, and display Data
Deliverables in the performance of its nonprofit mission, but not for any
commercial or for profit enterprise; and

 
(b)
distribute and disclose the Data Deliverables to Authorized Users of the
Participating Customers to enable activities of the Participating Customers
authorized by Section 3.2.

 
To the extent the Statement of Work provides for server or user licenses or
other limitations with respect to any Data Deliverable, IQT’s rights to such
Data Deliverable will be limited by such limitations; provided that IQT shall
have the right to transfer such licenses among IQT Customers in IQT’s sole
discretion (subject to the same license limitations).  In exercising the
foregoing rights, IQT may distribute and disclose Data Deliverables to IQT’s
contractors and authorize such contractors to take the actions set forth above
on behalf of IQT.  Unless otherwise specified in this Agreement or otherwise
agreed to in writing, nothing in this Section 3.3.1 is intended to grant IQT the
right to make, or have made, any Hardware Deliverable.
 
3.3.2. License to Marketing Materials.  Developer hereby grants to IQT a
worldwide, perpetual, royalty-free, nonexclusive, nontransferable (except to a
successor entity), non-sub-licensable license to use, reproduce, distribute,
modify and create derivative works of consistent with IQT’s standard practices,
perform and display the “Marketing Materials” to promote Developer’s technology
and Deliverables to potential customers within the Government and the Government
contractor community, provided that such modifications and derivative works do
not misrepresent Developer’s technology or alter the substance of such Marketing
Materials, provided, however, that IQT may excerpt from and reformat such
Marketing Materials.  “Marketing Materials” means any marketing materials
regarding Developer and Developer’s technology and products that Developer is
required to provide pursuant to the Statement of Work.  Marketing Materials
shall not be considered Data Deliverables or Proprietary Information.
 
3.4. Third Party IP.  The inclusion of any Third Party IP in the Deliverables is
subject to IQT’s prior approval.  Developer shall secure sufficient rights with
respect to Third Party IP to grant IQT and the Government all rights and
licenses with respect to such Deliverables that are required hereunder, with no
inconsistent terms and conditions except as approved by IQT.
 
4. Proprietary Information
 
4.1. Limits on Use and Disclosure of Proprietary Information.
 
4.1.1. Developer.  Developer shall use Proprietary Information disclosed by IQT
(“IQT’s Proprietary Information”) only for purposes of meeting its obligations
under this Agreement.  Developer shall limit disclosure of IQT’s Proprietary
Information and the terms of this Agreement to those of its employees and
contractors with a need to know (as determined by Developer) such Proprietary
Information, subject to a nondisclosure obligation comparable in scope to this
Article 4.
 
4.1.2. IQT.  IQT shall use Proprietary Information disclosed by Developer
(“Developer’s Proprietary Information”) only for purposes of exercising its
rights consistent with this Agreement and shall limit disclosure of Developer’s
Proprietary Information to those of its trustees, employees, and contractors
with a need to know (as determined by IQT) such Proprietary Information, subject
to a nondisclosure obligation comparable in scope to this Article 4.  IQT also
may disclose Developer’s Proprietary Information to IQT Customers and their
contractors (provided that such contractors are subject to obligations
protecting the proprietary rights of other contractors whose data they may
receive in fulfilling their obligations to the Government)..
 
4.2. Protection of Proprietary Information.  The Receiving Party shall protect
the Disclosing Party’s Proprietary Information by using the same degree of care
(but no less than a reasonable degree of care) that the Receiving Party uses to
protect its own Proprietary Information.  The obligations imposed by this
Article 4 shall expire five (5) years after this Agreement’s completion or
termination, and shall not apply to any information that: (a) is or becomes
publicly known through no fault of the Receiving Party; (b) is developed
independently by the Receiving Party prior to the date of disclosure, as
evidenced by a written record; or (c) is rightfully obtained by the Receiving
Party from a third party entitled to disclose the information without
confidentiality restrictions.
 
 
61

--------------------------------------------------------------------------------

 
 
4.3. Permitted Disclosures.  A Receiving Party may disclose a Disclosing Party’s
Proprietary Information if required by law (including without limitation,
federal or state securities laws) or by a court or other governmental authority,
provided that in any case where a Receiving Party proposes to disclose a
Disclosing Party’s Proprietary Information because disclosure is required as
provided above, (a) the Receiving Party shall provide the Disclosing Party with
prior notice of the proposed disclosure, (b) at the request of and in
consultation with the Disclosing Party, the Receiving Party shall undertake
efforts to maintain the confidential nature of the Disclosing Party’s
Proprietary Information, or appropriately redact portions thereof, and (c) the
Receiving Party shall cooperate with the Disclosing Party’s actions to prevent
disclosure of the Disclosing Party’s Proprietary Information.
 
4.4. Injunctive Relief.  Either Party’s breach of this Article 4 would cause the
other Party irreparable injury for which it would not have an adequate remedy at
law.  The non-breaching Party shall be entitled to seek injunctive relief in a
court of competent jurisdiction in addition to other legal or equitable
remedies.
 
5. Representations and Warranties
 
5.1. Authority.  Each Party represents and warrants that it has the authority to
enter into this Agreement.
 
5.2. Non-Infringement.  Developer represents and warrants that to the best of
its knowledge, the Services and Deliverables will not infringe any Intellectual
Property right of any third party or otherwise conflict with the rights of any
third party, and that Developer has the right to grant to IQT and the Government
the rights specified in this Agreement.
 
5.3. No Other Warranties.  THE EXPRESS WARRANTIES IN THIS AGREEMENT SHALL BE IN
LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
 
6. Indemnity
 
6.1. Third Party Claims; Reimbursement.  Subject to the procedures provided in
Section 6.2, Developer shall defend, indemnify, and hold harmless IQT and its
trustees, officers, agents and employees (“IQT Indemnified Parties”), and
indemnify and hold harmless, but not defend, the Government, from and against
all third-party actions, claims, subpoenas, and suits (collectively, “Third
Party Claims”) relating to or resulting from any actual or alleged: (a)
infringement of Intellectual Property rights by Developer, the Services or
Deliverables, or other conflicts with the rights of any third party associated
with the Services or Deliverables; (b) acts or omissions of Developer’s
employees and contractors (collectively, “Agents”) or the presence of such
Agents at IQT’s or the Government’s facilities (except to the extent a Third
Party Claim results from IQT’s or the Government’s negligence or willful
misconduct), including Third Party Claims resulting from injuries to such Agents
or injuries, property damage, or loss of data caused by such Agents; (c) failure
of Developer or its Agents to comply with applicable laws and regulations or to
obtain necessary licenses, permits or approvals; or (d) failure of Developer or
its Agents to perform obligations arising from its relationships with its
Agents, including any Third Party Claims by its Agents or any taxing
authority.  If such Deliverables are alleged in any Third Party Claim to be
infringing or if in the opinion of Developer such Deliverables are likely to
become the subject of a claim of infringement, Developer may either: (x) procure
for IQT Indemnified Parties the right to continue using such Deliverables as
authorized hereunder or (y) replace or modify such allegedly infringing
Deliverables with a product that is functionally equivalent and non-infringing,
and in such event, Developer shall not be required to indemnify to the extent
the IQT Indemnified Party’s Expenses (as defined below) are due to the IQT
Indemnified Party not employing such replacement or modification after receiving
the same and being notified that it should thereafter employ the same to avoid a
possible claim of infringement..  Developer shall reimburse each IQT Indemnified
Party and the Government for any loss, damage, liability, and legal or other
expenses (including costs and reasonable attorney’s fees) related to or
resulting from Third Party Claims (collectively, “Expenses”) as such Expenses
are incurred by the IQT Indemnified Party or the Government.
 
 
62

--------------------------------------------------------------------------------

 
 
6.2. Procedures.  Developer’s obligations under Section 6.1 with respect to any
Third Party Claim are conditioned on (a) Developer receiving prompt written
notice of such Third Party Claim, except to the extent that Developer is not
prejudiced by any delay in notice, and (b) IQT Indemnified Parties giving
Developer sole control of the defense of such Third Party Claim (including
selection of legal counsel) and any related settlement negotiations.  IQT
Indemnified Parties and the Government shall cooperate with Developer in such
defense to the extent the Third Party Claim concerns them (subject to Developer
reimbursing the IQT Indemnified Party or Government for Expenses related to such
cooperation requested by Developer).  Notwithstanding the foregoing, (i) IQT
Indemnified Parties and the Government shall have the right to participate in
the defense and settlement of any Third Party Claim against them at their
expense; (ii) IQT Indemnified Parties shall have the right to have counsel of
their own provided at Developer’s expense in the event counsel selected by
Developer has an ethical conflict of interest in representing both Developer and
IQT Indemnified Parties; and (iii) Developer shall not settle a Third Party
Claim without the prior written consent of any affected IQT Indemnified Parties
and the Government, as applicable, which shall not be withheld unreasonably;
provided, however, that no such consent shall be required in the event that such
settlement involves nothing more than the payment of money by Developer and does
not involve, for example, any admission of any kind, including of liability. If
Developer fails to assume the defense of any Third Party Claim against an IQT
Indemnified Party within the earlier of (1) any deadline established by a third
party in a written demand or by a court or (2) thirty (30) days after notice of
the Third Party Claim, an IQT Indemnified Party may follow such course of action
as it reasonably deems necessary to protect its interest and shall be
indemnified for all Expenses reasonably incurred in such course of action;
provided that the IQT Indemnified Party shall not settle a Third Party Claim
without the consent of Developer, which shall not be withheld or delayed
unreasonably.
 
7. Limitation of Liability
 
           IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES.  IN NO EVENT SHALL IQT
BE LIABLE TO DEVELOPER FOR ANY CLAIMS ARISING FROM THE ACTS OR OMISSIONS OF THE
GOVERNMENT OR THE GOVERNMENT’S CONTRACTORS.
 
8. Termination
 
8.1. Termination for Default by Either Party.  Either Party may terminate this
Agreement for default if the other Party materially breaches this Agreement and
does not cure the breach to the reasonable satisfaction of the non-breaching
partywithin fourteen (14) days after written notice from the other Party
specifying the alleged breach.
 
8.2. Termination upon Change of Control.  Developer shall provide IQT notice of
any proposed “Change of Control” as soon as legally possible prior of the
proposed closing date of any proposed Change of Control (subject to IQT’s
execution of a reasonable non-disclosure agreement if disclosure would be prior
to public release of the information).  IQT may terminate this Agreement upon a
Change of Control, and condition the effectiveness of such termination upon the
consummation of such Change of Control.  “Change of Control” means (a) an
acquisition of Developer by another entity by means of any transaction or series
of related transactions (including, without limitation, any reorganization,
merger or consolidation) that would result in the transfer of fifty percent
(50%) or more of the outstanding voting power of Developer or in which the
shareholders of Developer immediately prior to such transaction would own, as a
result of such transaction, less than a majority of the voting securities of the
successor or surviving corporation immediately thereafter; (b) a merger of
Developer and another entity in which Developer is not the surviving entity;
(c) a sale, transfer or other disposition of all or substantially all of the
assets of Developer (provided that a sale of the Developer’s high speed optical
receivers business or optoelectronics solutions business shall not be considered
a sale, transfer or other disposition of all or substantially all of the assets
of Developer for purposes of this Section so long as the Developer remains an
operating entity with a Terahertz systems business and is capable of performing
its obligations under this Agreement); or (d) the exclusive licensing of all or
substantially all of Developer’s Intellectual Property; provided that a
transaction as described in clause (b) or (c) shall not constitute a Change of
Control if its sole purpose is to change the state of Developer’s incorporation.
 
 
63

--------------------------------------------------------------------------------

 
 
8.3. Post-Termination Procedures.  Promptly after any termination, Developer
shall: (a) stop all work, except any activities specified by IQT necessary for
an orderly termination; and (b) subject to agreement between Developer and IQT
upon payment therefore and upon IQT’s request, all completed or uncompleted work
requested by IQT that would have been delivered to IQT or incorporated or
reflected in a Deliverable if this Agreement had been fully performed, provided
that in no event shall such cost exceed the cost specified in the Statement of
Work (if applicable) for such work.
 
9. Subcontractors
 
9.1. In General.  Developer shall not delegate any of its obligations under this
Agreement to a contractor or any other third party without the prior written
consent of IQT, which shall not be withheld unreasonably.  Developer shall
provide IQT such information concerning any proposed contractor as IQT
reasonably requests.
 
9.2. Provisions Required in Subcontracts.  Developer shall obtain from its
contractors all performance, Deliverables, Intellectual Property and other
rights necessary to fulfill Developer’s obligations to the Government and IQT
under this Agreement.  Without limiting the foregoing, absent IQT’s prior
written consent, Developer shall include in its agreements with its
subcontractors each of the following Articles or Sections of this Agreement
(modified such that where the term “Developer” appears in such provisions there
is a reference to the subcontractor in the subcontract): 10.1, 10.3, 10.4, 11.1
and 12, and if potentially applicable 9.3 and 11.2.
 
9.3. Academic Institutions.  Developer shall, in accordance with applicable
Intelligence Community policies, notify any academic institution that it
proposes to use as a subcontractor that the work will be funded by the
Intelligence Community.
 
10. Publicity
 
10.1. Publicity.      .Limitation on Publicity.  Developer shall not, without
IQT’s prior written approval, use IQT’s name in press releases or promotional
materials, provided, however, that, such written approval shall not be required
where such release or announcement is required by applicable law including, but
not limited to, disclosure requirements arising under or in connection with the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), provided
further, that in the event of such a release or announcement is required by
applicable law, (x) Developer will provide reasonable advance notice to IQT and
(y) Section 4 shall apply with respect to any Proprietary Information that
Developer proposes to disclose in accordance with this Section.   Developer
shall not, without IQT’s prior written approval make any public statement on the
possible uses of the Deliverables by any IQT Customers or IQT.
 
10.2.       Agreed Statements. The Parties agree to develop mutually agreeable
press releases or other public statements about their relationship; provided,
however, Developer shall not be required to obtain IQT’s prior consent to issue
such press releases or other public statements if all the following conditions
are met:
 
 
64

--------------------------------------------------------------------------------

 
 
(a) the issuance of such press release or other public statement is required
under applicable law including, but not limited to, disclosure requirements
arising under or in connection with the Exchange Act;
 
(b) Developer provides reasonable advance notice to IQT in the event such press
release or other public statement is required to be disclosed under applicable
law; and
 
(c) in the event Developer proposes to disclose any Proprietary Information in
connection with such press release or other public statement, such disclosure is
made in accordance with the terms and conditions of Section 4.
 
11. Notwithstanding Section 10.1, each Party may make public use of the
information in such press releases and other statements without further consent
of the other Party.
 
11.1. Media Contacts.  If a news organization or other third party contacts
Developer concerning IQT or any IQT Customer, Developer shall make no comment,
but shall instead refer the third party to IQT and promptly notify IQT of the
third party contact.
 
11.2. Unauthorized Use of Name, Seal, and Initials. Developer may not (and shall
not permit any person under Developer’s control to), except with the written
permission of the applicable IQT Customer, use the name, initials or the seal of
any such IQT Customer, or any colorable imitation of such name, initials or seal
in connection with any merchandise, retail product, impersonation, solicitation
or commercial activity in a manner reasonably calculated to convey the
impression that such use is approved, endorsed or authorized by any such IQT
Customer.
 
12. Required Government Security Provisions
 
12.1. Non-US Citizens.  Developer shall provide IQT with advance written notice
of the names, passport number, citizenship, date and place of birth, and
addresses of non-U.S. citizens (whether employees of Developer, its contractors
or otherwise and including persons with dual citizenship) who perform any work
with respect to the Statement of Work.
 
12.2. Source Code Security Audit.  Prior to software provided under this
Agreement in executable form only (other than commercial products distributed in
substantial quantities to other customers at the time of delivery under this
Agreement) being installed or hosted on a system of any IQT Customer (as defined
below)) (i.e., if the systems delivered that contain the provided software are
deployed within a network environment), such IQT Customer must have adequate
assurance that such software does not contain vulnerabilities such as viruses,
trojan horses, trap doors, or other similar malicious instruction or
techniques.  To provide this assurance, Developer shall permit an employee or
representative of any IQT Customer access to the source code for such
software.  Such access shall be subject to a nondisclosure agreement, acceptable
to Developer, which prohibits disclosure of the source code and limits the use
of the source code to testing for vulnerabilities.  Such access may be provided
at Developer’s facility, and may be supervised by Developer.  Developer may
propose any alternative approach, which must be approved in writing by the
applicable IQT Customer.
 
13.  Required Government Legal Compliance Provisions
 
13.1. Compliance with Laws.  Developer shall comply with all laws applicable to
this Agreement and the performance thereof, including 41 U.S.C. §§ 51-58 (the
Anti-Kickback Act) and 31 U.S.C. § 1352 (entitled “Limitations on use of
appropriated funds to influence certain Federal contracting and financial
transactions”).
 
13.2. Notification of Export License Applications.  Developer shall provide IQT
with written notification and a copy of any export license application
pertaining to technology developed directly under this Agreement as soon as
possible but no later than the date of Developer’s filing of such
application.  Developer shall comply with the requirements imposed by the Export
Administration Act of 1979 (50 U.S.C. §§ 2401-2420), the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701-1706), the Arms Export Control Act (22
U.S.C. § 2778 et seq.), and regulations promulgated under such Acts, and
Executive Orders issued as a result of such Acts.
 
 
65

--------------------------------------------------------------------------------

 
 
13.3. Certification and Disclosure under 31 U.S.C. § 1352
 
13.3.1. Developer, by signing this Agreement, hereby certifies to the best of
its knowledge and belief that no Federal appropriated funds have been paid or
will be paid to any person for influencing or attempting to influence an officer
or employee of any Federal agency, a Member of Congress, an officer or employee
of Congress, or an employee of a Member of Congress on its behalf in connection
with the awarding of this Agreement, or any extension, continuation, renewal,
amendment or modification of this Agreement.
 
13.3.2. Developer represents that no registrant under the Lobbying Disclosure
Act of 1995 has made a lobbying contact on behalf of Developer with respect to
this Agreement as of the Effective Date.  Developer agrees that if any
registrant under the Lobbying Disclosure Act of 1995 subsequently makes a
lobbying contact on Developer’s behalf with respect to this Agreement, Developer
shall complete and submit to IQT OMB standard form LLL, Disclosure of Lobbying
Activities, to provide the name of the lobbying registrants, including the
individuals performing the services.  Developer also agrees that if any change
occurs that affects Block 10 of the OMB Standard Form (name and address of
lobbying registrant or individuals performing services), Developer shall submit
an updated disclosure using OMB Standard Form LLL to IQT within twenty (20) days
after the end of the calendar quarter in which the change occurs.
 
13.3.3. Developer shall obtain and retain a declaration, including the
certification and disclosure in Sections 12.3.1 and 12.3.2, from each
subcontractor receiving a subcontract under this Agreement exceeding $100,000,
and Developer shall provide IQT all disclosures provided by any subcontractor as
required under Section 12.3.2.
 
13.4. Disclosure of Debarment, Suspension and Proposed Debarment.  Developer
represents that, as of the Effective Date, Developer and its principals are not
debarred, suspended or proposed for debarment by the Government.  Developer
agrees to disclose to IQT as soon as practicable if Developer or its principals
become debarred, suspended or proposed for debarment by the Government after the
Effective Date.
 
14. General Terms and Conditions
 
14.1. Governing Law.  This Agreement shall be interpreted and enforced under the
laws of the Commonwealth of Virginia, without regard to its conflict of law
principles.
 
14.2. Contract Interpretation. This Agreement shall be construed without regard
to the Party responsible for its preparation and shall be deemed to have been
prepared jointly by the Parties.
 
14.3. Survival of Terms.  The following Articles or Sections of this Agreement
shall remain in effect after this Agreement’s termination or completion: 1,3, 4,
5, 6 (but only until the expiration of the period of the statute of limitations
applicable to the underlying Third Party Claim), 7, 8.2, 10, 11.2, 12.2, 12.3
and 13.
 
14.4. Severability.  If any provision of this Agreement is determined by a court
to be unenforceable as drafted, that provision shall be construed in a manner
designed to effectuate its purpose to the greatest extent possible under
applicable law, and the enforceability of other provisions shall not be
affected.
 
14.5. Headings.  All headings in this Agreement are included solely for
convenient reference, and shall not affect its interpretation.
 
 
66

--------------------------------------------------------------------------------

 
 
14.6. Notices.  All notices sent under this Agreement shall be in writing and:
(a) hand delivered; (b) transmitted by fax or electronic mail, with a copy sent
concurrently by certified mail, return receipt requested; or (c) delivered by
prepaid overnight courier.  Notices shall be sent to the representatives of the
Parties identified in Exhibit 4.
 
14.7. Relationship of the Parties.  Nothing in this Agreement shall be construed
as creating a partnership, joint venture or agency relationship between the
Parties, or as authorizing either Party to act as agent for the other or to
enter into contracts on behalf of the other.  At no time shall IQT be deemed to
be the employer of Developer’s employees or the employer of Developer’s
contractors’ employees.
 
14.8. Successors and Assigns.  Except as otherwise provided in this Agreement,
the terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the Parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the Parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
14.9. Agreement Modifications.  This Agreement may be modified or amended only
by a written agreement signed by both Parties.
 
14.10. Entire Agreement.  This Agreement, inclusive of all exhibits, constitutes
the entire agreement between the parties concerning its subject matter and
supersedes any prior agreements between the parties concerning the subject
matter of this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
 
67

--------------------------------------------------------------------------------

 
 
The Parties have caused this Agreement to be executed by their respective duly
authorized officers as of the Effective Date.
 
In-Q-Tel, Inc.
 
Advanced Photonix, Inc.
           
By:
   
By:  
/s/ Richard Kurtz   
Name:
[***]
  
Name:  
Richard Kurtz  
Title:
[***]
 
Title:   
Chairman & Chief Executive Officer   

                                                  
Picometrix, LLC
     
By:
   
Name:
   
Title:
   

 
 
68

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
STATEMENT OF WORK


1  Introduction
 
In-Q-Tel’s participating customer in this transaction is the Transportation
Security Administration (TSA).  This Statement of Work (SOW) is designed to
apply Developer’s terahertz technology to anomaly detection.  An anomaly refers
to any external object on the body that is not part of the body, and the term is
meant to separate conceptually from the detection of a specific threat such as
an explosive.  The system is intended to detect anomalous objects on the body of
a person that may be hidden under layers of cloth or a cast without the need for
imaging or a lengthy physical pat-down procedure, which avoids the associated
privacy concerns and time-consuming operator image review.  The form factor of
the proposed unit is a handheld device or “wand” attached with an umbilical to a
portable control unit.  Major deliverables include Final Design Documentation
and three Prototypes Instruments.  Two of these Prototype Instruments will be
used by third parties in effectiveness testing and human factors testing (the
third Prototype Instrument will be for IQT’s ROC facility).
 
2  Deliverables and Services
 
This project is divided into 6 phases: Phase I (Product Definition), Phase II
(Requirements Decomposition), Phase III (Product Design), Phase IV (Product
Build & Test), Phase V (Field Deployment & Third Party Testing), and Phase VI
(Reporting).  IQT and Developer agree that program phases are to be performed
sequentially.
 
 
2.1
Deliverables, Services, and Global Specifications Common to All Phases of the
SOW

 
 
2.1.1
Reporting Deliverables



 
2.1.1.1
Program Plan

 
Developer shall prepare and deliver a program plan outlining the execution of
the work performed under this SOW in Gantt chart form, preferably using the
Microsoft Project platform.  Included in this plan shall be a list of technical
and programmatic risks for the project, and proposed mitigating steps for
each.  This program plan shall be updated, presented, and delivered at the
Kickoff Meeting & Project Charter Review and each following meeting.
 


 
2.1.1.2
Monthly Progress Reports

 
Developer shall deliver Monthly Progress Reports by the 10th of the month for
the preceding month.  The monthly progress reports shall be in the format of a
brief 1-2 page descriptive PDF update document.  Monthly Progress Reports shall
include:
 
 
69

--------------------------------------------------------------------------------

 
 
●  
Progress towards Deliverables and plans for the next period

●  
A description of Services performed.

●  
A description of technical issues pertinent to the Deliverables.

●  
Disclosure of any potential risk to timely delivery of the Deliverables.

●  
Discussion of pertinent personnel changes (hires/fires, etc).

●  
Review of open issues identified at the previous meeting(s).






 
2.1.2
Meeting Deliverables

 
For each meeting, Developer will coordinate, facilitate and lead a meeting that
provides a forum for the Developer, IQT, US Government and other invited
personnel to discuss specific issues related to the development effort.  In
advance of each meeting the Developer will prepare and distribute the agenda and
the appropriate documentation needed to prepare for the meeting.  For reviews,
these materials will be distributed at least 3 business days prior to the
meeting and will include copies of the documents being submitted in support of
the review.
 
Meetings may be conducted at the Developer’s facility, IQT’s Virginia facility
or any alternative facility identified by IQT and reasonably acceptable to
Developer.  For each meeting, Developer will draft and distribute meeting
minutes to the invited attendees within 5 days of the meeting.  These minutes
will, whenever feasible, include: a summary of the items discussed, a summary of
significant issues, decisions and action items identified at the meeting.  The
minutes will include copies of any slides or materials presented during the
meeting.
 
Document deliveries and updates shall be defined as Deliverable requirements for
a review.  Documents delivered as part of a review will, to Developer’s
knowledge, be accurate and contain the most current information known to the
Developer when distributed.
 
All participants in meetings will be approved by In-Q-Tel.
 
IQT personnel and/or its customers may perform site visits from time to time to
view technical progress.  These visits must be cleared with Developer at least
fourteen (14) days in advance.
 
 
2.1.3
Marketing Materials

 
Developer shall deliver marketing presentations and technical materials to
enable IQT to present and promote Developer’s technology, organizational
capability and associated products to Government customers.  Such materials will
include items such as Technical Presentations, Demonstration Materials, Product
Technical Data Sheets and Press Releases.
 


 
2.2
Phased Deliverables and Services

 
 

 
2.2.1
Phase I – Product Definition



 
2.2.1.1
Kickoff Meeting & Project Charter Review

 
Developer shall participate in a Kickoff Meeting & Project Charter Review with
representatives of IQT and optionally IQT’s customers to be conducted in
accordance with Paragraph 2.1.2.  Following the Program Kickoff Meeting,
Developer shall provide to IQT a copy of Developer’s recorded meeting minutes
(“Kickoff Meeting Minutes”) that reflects Developer’s understanding of the
conclusions to the items covered during the Program Kickoff Meeting.  At a
minimum, the following items will be covered during the Program Kickoff Meeting:
 
 
70

--------------------------------------------------------------------------------

 
 
●  
The parties will review the entire development program including:

o  
Functional Requirements – a description/statement of the product or application
functional and operational requirements.  This will include a review of mutually
agreed upon technical requirements.

o  
Project Charter - a basic description of the project scope, the deliverables,
project duration, and a forecast of the resources the company will invest.

●  
The parties will confirm logistical arrangements, if any, for the execution of
the development program.

●  
The parties will have an opportunity to clarify any ambiguity in the technical
description of the effort.



Any documents, reports or other materials delivered by Developer to IQT as part
of the Kickoff Meeting & Project Charter Review shall be “Deliverables” for the
purposes of this Agreement.


 
2.2.2
Phase II – Requirements Decomposition



 
2.2.2.1
Preliminary Design Documentation

 
The Preliminary Design Documentation shall address Developer’s plans to meet the
mutually agreed upon technical requirements.  This Preliminary Design
Documentation should also include:
 
●  
Functional Specifications – description of the product or application’s intended
capabilities, appearance and interaction with users

●  
Product Design Analysis

●  
Conceptual Drawings

●  
Project Schedule



2.2.2.2 Preliminary Design Documentation Meeting


Developer shall participate in a Preliminary Design Documentation Meeting with
representatives of IQT and optionally IQT’s customers to be conducted in
accordance with Paragraph 2.1.2.  Following the Preliminary Design Documentation
Meeting, Developer shall provide to IQT a copy of Developer’s recorded meeting
minutes (“Preliminary Design Documentation Meeting Minutes”) that reflects
Developer’s understanding of the conclusions to the items covered during the
Preliminary Design Documentation Meeting.  At a minimum, the following items
will be covered during the Preliminary Design Documentation Meeting:
 
 
71

--------------------------------------------------------------------------------

 
 
·  
The parties will review the Preliminary Design Documentation to evaluate the
ability to meet requirements and identify any problems and propose necessary
actions.

·  
The Developer shall provide a program status update in a format of the
Developer’s choosing

·  
The parties will plan and confirm logistical arrangements for the rest of Phase
II and future phases.

·  
The parties will have an opportunity to clarify any ambiguity in the technical
description of the effort.



Any documents, reports or other materials delivered by Developer to IQT as part
of the Preliminary Design Documentation Meeting shall be “Deliverables” for the
purposes of this Agreement.
 
 
2.2.2.3
Operator Feedback Session

 
Developer shall participate with IQT and optionally IQT customers in an Operator
Feedback Session at a mutually agreed upon site.  At this session, the Developer
shall supply a mock-up of the hand-held wand for operator(s) to handle and
supply feedback to the Developer.  It is not required that the mock-up be
operational; however, it should look and feel like the intended final design.
 
 
2.2.3
Phase III – Product Design



 
 
2.2.3.1
Design Documentation

 
The Design Documentation shall be an updated version of the Preliminary Design
Documentation which has at a minimum taken into account feedback from the
Preliminary Design Review Meeting and Operator Feedback Session.  The Design
Documentation shall address Developer’s plans to meet the mutually agreed upon
technical requirements.  This Design Documentation should specifically include:
 
●  
Functional Specifications – description of the product or application’s intended
capabilities, appearance and interaction with users

●  
Product Design Analysis

●  
Conceptual Drawings

●  
Project Schedule

 
 
2.2.3.2
Design Review Meeting

 
Developer shall participate in a Design Review Meeting with representatives of
IQT and optionally IQT’s customers to be conducted in accordance with Paragraph
2.1.2. Following the Design Review Meeting, Developer shall provide to IQT a
copy of Developer’s recorded meeting minutes (“Design Review Meeting Minutes”)
that reflects Developer’s understanding of the conclusions to the items covered
during the Design Review Meeting.  At a minimum, the following items will be
covered during the Design Review Meeting:
 
 
72

--------------------------------------------------------------------------------

 
 
●  
The parties will review the Design Documentation to evaluate the ability of the
results of design and development to meet requirements and identify any problems
and propose necessary actions.

●  
The Developer shall provide a program status update in a format of the
Developer’s choosing.

●  
The parties will plan and confirm logistical arrangements for the rest of Phase
III and future phases.

●  
The parties will have an opportunity to clarify any ambiguity in the technical
description of the effort.

●  
Test plans for the Prototype Instruments



Any documents, reports or other materials delivered by Developer to IQT as part
of the Design Review Meeting shall be “Deliverables” for the purposes of this
Agreement.
 
 
2.2.3.3
Specification Sign-off

 
Developer shall submit Developer’s Final Design Documentation for the
Specification Sign-Off deliverable including but not limited to functional
specifications, product design analysis, conceptual drawings, and project
schedule.  The Final Design Documentation shall also address the mutually agreed
upon technical requirements.  IQT will not sign-off to accept this Specification
Sign-off deliverable and/or proceed to later phases in this SOW unless IQT
reasonably determines that all of the mutually agreed upon technical
requirements are achievable in the Prototype Instrument based on the Final
Design Documentation.
 
 
2.2.4
Phase IV – Product Build & Test (3 systems)



 
2.2.4.1
Phase IV Quarterly Report

 
Developer shall deliver a Phase IV Quarterly Report which shall be comprehensive
and include:
 
●  
Detailed Progress towards Deliverables and plans for the next period.

●  
An updated SOW Program Plan

●  
A summary description of Services performed.

●  
An in depth description of technical issues pertinent to the Deliverables.

●  
Disclosure of any potential risk to timely delivery of the Deliverables.

●  
Identification of any “Subject Inventions” (as contemplated by Exhibit 4).

●  
Discussion of pertinent personnel changes (hires/fires, etc).

●  
Review of open issues identified at previous meeting(s) or in previous reports.

 
 
73

--------------------------------------------------------------------------------

 
 
 
2.2.4.2
Phase IV Quarterly Meeting

 
Developer shall participate in a Phase IV Quarterly Meeting with representatives
of IQT and optionally IQT’s customers to be conducted in accordance with
Paragraph 2.1.2. Following the Phase IV Quarterly Meeting, Developer shall
provide to IQT a copy of Developer’s recorded meeting minutes that reflect
Developer’s understanding of the conclusions to the items covered during the
meeting.  At a minimum, the following items will be covered during the meeting:
 
●  
The parties will review the Phase IV development effort.

●  
The parties will confirm logistical arrangements, if any, for the execution of
Phase IV.

●  
The parties will have an opportunity to clarify any ambiguity in the technical
description of the effort.

●  
The parties will review acceptance testing for the prototypes

●  
The parties will review plans for third party testing in Phase V



Any documents, reports or other materials delivered by Developer to IQT as part
of the Phase IV Quarterly Meeting shall be deemed “Deliverables” for the
purposes of this Agreement.
 
 
2.2.4.3
Operational Demonstration/Meeting

 
Developer shall participate in an Operational Demonstration/Meeting with
representatives of IQT and optionally IQT’s customers.  Following the
demonstration/meeting, Developer shall provide to IQT a copy of Developer’s
recorded meeting minutes that reflect Developer’s understanding of the
conclusions to the items covered during the meeting.  At a minimum, the
following items will be covered during the demonstration/meeting:
 
●  
The prototypes’ ability to detect anomalies will be demonstrated using a few
examples of anomalies in different concealments.

●  
The parties will review the Developer’s test results to confirm that it meets
the mutually agreed upon technical requirements. For acceptance of this
Operational Demonstration/Meeting deliverable, the test results must be from the
Prototype Instruments that will be shipped to IQT as part of deliverable 2.2.4.4
and the test results must indicate to IQT satisfaction that all mutually agreed
upon technical requirements have been met.  However, it is understood that the
Developer may not be able to test all types of listed explosives, and stimulants
may be used as a substitute when appropriate.

●  
The parties will confirm logistical arrangements, if any, for the execution of
Phase IV and V.

●  
The parties will have an opportunity to clarify any ambiguity in the technical
description of the effort.



Any documents, reports or other materials delivered by Developer to IQT as part
of the Operational Demonstration/Meeting shall be deemed “Deliverables” for the
purposes of this Agreement.
 
 
74

--------------------------------------------------------------------------------

 


 
 
2.2.4.4
Prototype Instruments and Documentation

 
Developer shall deliver 3 Prototype Instruments and Documentation that match the
specifications in the final design document and meet the mutually agreed upon
technical requirements.  Included with each prototype will be hardware and
software user manuals, suggested screening protocol, and instructions for
operation.
A full test report will also be supplied by the Developer which demonstrates the
ability of each Prototype Instrument to meet the mutually agreed upon technical
requirements.  For acceptance of the Prototype Instruments and Documentation,
the test report must demonstrate to IQT satisfaction that the Prototype
Instruments meet all of the mutually agreed upon technical requirements.  As
discussed in deliverable 2.2.4.3, it is understood that the Developer may not be
able to test all types of listed explosives, and simulants may be used as a
substitute when appropriate.


 
 
2.2.5
Phase V – Field Deployment & Third Party Testing



 
 
2.2.5.1
Suitability testing (Human Factors Evaluation)

 
 
The prototype shall be evaluated by potential operators of the equipment and
provide feedback. These evaluations will be between 1-2 hours each at 3-5
locations.

 
 
2.2.5.2
Effectiveness Testing

 
The effectiveness of the Prototype Instruments in determining the presence of an
anomaly shall be evaluated at a third party facility.
 
 
2.2.6
Phase VI – Reporting

 
 
2.2.4.1
Test Results & Final Summary Meeting

 
Developer shall participate in a Test Results & Final Summary Meeting with
representatives of IQT and optionally IQT’s customers.  Following the meeting,
Developer shall provide to IQT a copy of Developer’s recorded meeting minutes
that reflect Developer’s understanding of the conclusions to the items covered
during the meeting.  At a minimum, the following items will be covered during
the meeting:
 
●  
The parties will review the Phase V test results.

●  
The parties will have an opportunity to clarify any ambiguity in the results.

●  
The parties will discuss possible next steps.



Any documents, reports or other materials delivered by Developer to IQT as part
of the Test Results & Final Summary Meeting shall be deemed “Deliverables” for
the purposes of this Agreement.
 
 
75

--------------------------------------------------------------------------------

 
 
 
2.2.4.2
Final Summary Report

 
Developer shall deliver a Final Summary Report which shall be comprehensive and
include:
 
●  
Description of the delivered Prototype Instruments

●  
Review of testing results of the Prototype Instruments (only necessary if Phase
V - Field Deployment & Third Party Testing has been completed)

●  
A summary description of Services performed.

●  
Identification of any “Subject Inventions” (as contemplated by Exhibit 4).

●  
Review of open issues identified at previous meeting(s) or in previous reports.



Note: The Final Summary Report may be delivered before the Test Results & Final
Summary Meeting if 2 months have passed after delivery of the Prototype
Instruments and Documentation and Phase V has not been completed.


 
2.3
Additional Deliverables and Services



 
2.3.1
Technical Support



Developer shall provide Technical Support to IQT or optionally IQT’s customer
until IQT or IQT’s customer is sufficiently familiarized with the operation of
the Prototype Instrument to be able to operate the Prototype Instrument in the
absence of Developer’s personnel.  The level of on-site technical support will
not be required to exceed 16 man-hours.  Developer may, at its sole discretion,
elect to continue support beyond the 16 hours.  Alternatively, further support,
if deemed necessary by IQT, may be arranged under a separate agreement.




 
3
Delivery and Payment Schedule

 
3.1
Delivery Dates

 
Developer will perform the Services and deliver to IQT and/or, at the direction
of IQT, to IQT’s customer, the Deliverables in accordance with the dates
specified in the table below, or as otherwise mutually agreed by the parties;
provided, however, that such dates will be extended as necessary to account for
delays caused by the failure of IQT to provide information or approvals as
provided in this Statement of Work.


3.2           Payment Dates
 
The total fee for the Deliverables and Services to be provided under this
Statement of Work is $1,800,000.  Developer will provide to IQT (and/or IQT’s
customers as IQT may direct) the Deliverables and Services as specified in the
following schedule.  Developer will provide Services specified in this Statement
of Work but not otherwise specified in the schedule below at no additional
charge.  At the time of delivery of a Deliverable, Developer will email
contracts@IQT.org and AccountsPayable@IQT.org, specifying the contract number
(Sub Contract No. API/Picometrix 01) and identifying the Deliverable being
provided.
 
 
76

--------------------------------------------------------------------------------

 


Payments made by IQT hereunder will be in accordance with and subject to Exhibit
2 of the Development Agreement.


 
3.3
Deliverables and Services Schedule



Deliverables Schedule
 
Milestone/Deliverable
Delivery Date
 
Payment
upon deliverable acceptance (where applicable)
 
Monthly Progress Reports
No later than the 10th of each
month for the preceding month
(no progress reports are due for months in which a Quarterly
report or Design Document is
due)
     
Program Plan
Duration of Work Program
     
Marketing Materials
Duration of Work Program
     
Technical Support
Duration of Work Program
     
Effective Date
Date of signing the contract
               
Phase I - Product Definition: Customer Requirements, Functional Requirements
       
·     Kickoff Meeting & Project Charter Review
1 month from Effective Date
  $ 200K  
Phase II – Requirements Decomposition: Functional Specifications, Product Design
Analysis, Conceptual Drawings, Project Schedule
         
·     Preliminary Design Documentation
3 months from Effective Date
  $ 200K  
·     Preliminary Design Documentation Meeting
3 months from Effective Date
  $  200K  
·     Operator Feedback Session
3.5 months from Effective Date
  $   200K              
Phase III – Product Design: Functional Specifications, Drawings, Design Reviews,
Material Procurement
         
·     Design Documentation
5.5 months from Effective Date
  $ 400K  
·     Design Review Meeting
5.5 months from Effective Date
  $  400K  
·     Specification Sign-off
5.5 months from Effective Date
  $   400K  

 
 
77

--------------------------------------------------------------------------------

 
 
Phase IV – Product Build & Test (3 systems):  Test Plans, Prototype Builds,
Design Reviews, Validation Report
       
·   Monthly Progress Report
7 months from Effective Date
  $ 200K  
·   Phase IV Quarterly Report
9 months from Effective Date
  $ 300K  
·   Phase IV Quarterly Meeting
9 months from Effective Date
  $  300K  
·   Operational Demonstration/Meeting
12 months from Effective Date
  $ 400K  
·   Prototype Instruments and Documentation
12 months from Effective Date
  $  400K                          
Phase V – Field Deployment & Third Party Testing
         
·   Suitability testing (Human Factors Evaluation)
Start 12 months from Effective Date
       
·   Effectiveness testing
Start 12 months from Effective Date
                   
Phase VI – Reporting
         
·  Test Results and Final Summary Meeting
1 month after completion of
customer testing
       
·  Final Summary Report
1.5 month after completion of
customer testing or 2 months
after delivery of Prototype
Instruments and Documentation whichever
occurs first
  $ 100K  
Work Program Total:
    $ 1,800,000  

 
4     Acceptance Process
 
All Deliverables are subject to review and acceptance by IQT.  Each Deliverable
will be deemed to have been accepted by IQT forty-five (45) days after IQT’s
receipt of such Deliverable (counting the date of such receipt as the first day
in such 45-day period), unless IQT provides Developer with written notice
(containing reasonable detail) of the defects in the Deliverable, that cause the
Deliverable not to conform with the specifications and requirements set forth in
this Statement of Work or agreed to by both parties during the technical
meetings and documented in the accepted specifications documents  Any
Deliverables not properly rejected in writing during such 45 day period will be
deemed accepted. Developer will have twenty (20) days following IQT’s notice of
rejection (counting the first day of such notice as the first day in such 20-day
period) in which to correct any defects in the Deliverable and to deliver a
corrected Deliverable to IQT for its review and acceptance as set forth
above.  In the event that IQT does not accept such corrected Deliverable, IQT
may, in its sole discretion and in addition to any other available remedies
(e.g., if Developer is also in breach of this Agreement): (i) extend the
correction period and repeat the acceptance process set forth herein, or (ii)
immediately terminate this Agreement on written notice to LV.
 
 
78

--------------------------------------------------------------------------------

 


 
5     Quality Assurance Statement
 
Developer will assure that the quality of the Deliverables and the Services
provided hereunder are consistent with the requirements outlined in this
Statement of Work.
 


[END OF EXHIBIT]
 
 
79

--------------------------------------------------------------------------------

 


EXHIBIT 2
INVOICE PROCEDURE
 
Developer shall receive payments in the amounts and at the times specified in
the Statement of Work.
 
This is a firm fixed price contract.  The payments specified in the Statement of
Work are Developer’s complete payment for all Services and Deliverables to be
provided hereunder, and include all out-of-pocket costs and expenses and costs
associated with any Third Party IP required to provide the Deliverables or
Services.  If Developer believes that it has been directed by any IQT
representative to perform work that exceeds the scope of the Agreement,
Developer shall promptly bring this to IQT’s attention through a written notice
delivered to the IQT representatives designated to receive notices in Exhibit 4
to this Agreement.
 
No out-of-pocket travel or other costs and expenses shall be charged to IQT
unless they are authorized by IQT in advance of Developer incurring such costs
or expenses.  To be reimbursed for such costs and expenses, Developer shall
provide original receipts for costs and expenses of twenty-five dollars ($25.00)
or more.
 
Developer shall submit invoices for all payments it is entitled to receive under
this Agreement.  Developer shall submit invoices (i) at the same time Developer
delivers any Deliverable pursuant to the Statement of Work, or (ii) promptly
after the completion of any Service pursuant to the Statement of Work, provided
that in the event the delivery of any Deliverable is associated with such
Service, then Developer shall submit an invoice at the same time Developer
delivers the last Deliverable associated with such Service.  IQT shall pay
proper invoices within [***] after (a) IQT’s acceptance of a Deliverable
pursuant to Section 4 of the Statement of Work (“Acceptance Process”) or (b)
completion of any Service and, if applicable, acceptance of all Deliverables
associated with such Service pursuant the Acceptance Process.
 
Developer shall send invoices via any of the 3 methods described below:


1.  
Email: AccountsPayable@iqt.org



2.  
Fax: 703.248.3062 (Attn: Accounts Payable)



3.  
Mail:



Accounts Payable
In-Q-Tel, Inc.
2107 Wilson Blvd., Suite 1100
Arlington, VA 22201


Each invoice shall contain the following information:


●  
Invoice number and invoice date

●  
Name and address of Developer and address for sending payment

●  
Agreement or purchase order number

●  
Identification of the Deliverable or Service from the Statement of Work or
purchase order

●  
Contact person for questions



Questions about payments should be sent by email to AccountsPayable@iqt.org or
call 703.248.3000 and ask for Accounts Payable.
 
 
80

--------------------------------------------------------------------------------

 


[END OF EXHIBIT]
 
 
81

--------------------------------------------------------------------------------

 
 
EXHIBIT 3
GOVERNMENT DATA RIGHTS


1.     Definitions
    The following terms shall have the meanings specified below.  Any term not
defined below shall have the meaning set forth in this Agreement.
 
“Computer Database” or “Database” means a collection of recorded information in
a form capable of, and for the purpose of, being stored in, processed, and
operated on by a computer. The term does not include Computer Software.
 
“Computer Software” means (1) computer programs that comprise a series of
instructions, rules, routines, or statements, regardless of the media in which
recorded, that allow or cause a computer to perform a specific operation or
series of operations; and (2) recorded information comprising source code
listings, design details, algorithms, processes, flow charts, formulas, and
related material that would enable the computer program to be produced, created,
or compiled.  The term does not include Computer Databases or Computer Software
Documentation.
 
“Computer Software Documentation” means owner’s manuals, user’s manuals,
installation instructions, operating instructions, and other similar items,
regardless of storage medium, that explain the capabilities of the Computer
Software or provide instructions for using the Computer Software.
 
“Data” means recorded information, regardless of form or the media on which it
may be recorded.  The term includes Technical Data and Computer Software.  The
term does not include information incidental to contract administration, such as
financial, administrative, cost or pricing, or management information.
 
“Form, Fit, and Function Data” means Data relating to items, components, or
processes that are sufficient to enable physical and functional
interchangeability, as well as Data identifying source, size, configuration,
mating, and attachment characteristics, functional characteristics, and
performance requirements; except that for Computer Software it means Data
identifying source, functional characteristics, and performance requirements,
but specifically excludes the source code, algorithm, process, formulae, and
flow charts of such Computer Software.
 
“Government Purpose” means any activity in which the United States Government is
a party, including cooperative agreements with international or multi-national
defense organizations, or sales or transfers by the United States Government to
foreign governments or international organizations.  Government Purpose includes
competitive procurement, but does not include the rights to use, modify,
reproduce, release, perform, display, or disclose Data for commercial purposes
or to authorize others to do so.
 
“Government Purpose License Rights” means the rights: (1) to use, modify,
reproduce, release, perform, display, or disclose Data within the Government
without restriction; and (2) to release or disclose Data outside the Government
and authorize persons to whom release or disclosure has been made to use,
modify, reproduce, release, perform, display, or disclose the Data for
Government Purposes only.
 
“Limited Rights” means the rights of the Government in Limited Rights Data as
set forth in the Limited Rights Notice at Section 7.2 of this Exhibit.
 
“Limited Rights Data” means Data (other than Computer Software) that embody
trade secrets or are commercial, or financial and confidential, or privileged,
to the extent that such Data pertain to items, components, or processes
developed at private expense, including minor modifications thereto.
 
 
82

--------------------------------------------------------------------------------

 
 
Sub Contract No. API/Picometrix 01
 
“Restricted Computer Software” means Computer Software developed at private
expense and that is a trade secret; is commercial or financial, and is
confidential or privileged; or is copyrighted Computer Software, including minor
modifications of such Computer Software.
 
“Restricted Rights” means the rights of the Government in Restricted Computer
Software (including minor modifications of such Computer Software), as set forth
in a Restricted Rights Notice at Section 7.3 of this Exhibit.
 
“Technical Data” means recorded information (regardless of the form or method of
the recording) of a scientific or technical nature (including Computer Databases
and Computer Software Documentation).  The term includes recorded information of
a scientific or technical nature that is included in Computer Databases.  This
term does not include Computer Software.
 
2.     Allocation of Rights
 
2.1.                The Government shall have Government Purpose License Rights
in:
 
(i)
Data first produced by Developer in the performance of this Agreement;

 
(ii)
Form, Fit, and Function Data delivered by Developer to IQT under this Agreement,
if IQT delivers such Data to the Government;

 
(iii)
Data delivered by Developer to IQT under this Agreement (except for Restricted
Computer Software) that constitute manuals or instructional and training
material for installation, operation, or routine maintenance and repair of
items, components, or processes delivered or furnished for use under this
Agreement, if IQT delivers such Data to the Government; and

 
(iv)
All other Data delivered by Developer to IQT under this Agreement (unless
provided otherwise for Limited Rights Data or Restricted Computer Software
pursuant to Section 7 of this Exhibit) if such Data is delivered by IQT to the
Government.

 
2.2.
Developer shall retain its ownership of Data, and specifically shall have the
rights referenced in Sections 3.1, 4, 5, 6, and 7 of this Exhibit.

 
3.     Copyright
 
 
3.1
Developer may establish claim to copyright subsisting in any Data first produced
by Developer in the performance of this Agreement.  When claim to copyright is
made, Developer shall affix to the Data the applicable copyright notice of 17
U.S.C. 401 or 402 and acknowledgment of Government sponsorship (including
Contract No. [***] between the Government and IQT) when such Data are delivered
to IQT and are published or deposited for registration as a published work in
the U.S. Copyright Office.  Developer hereby grants to the Government the
license rights specifically granted in Sections 2.1 and 7 of this Exhibit.

 
3.2
Developer shall not, without prior written permission of IQT, incorporate in
Data delivered under this Agreement any Data not first produced in the
performance of this Agreement that contains the copyright notice of 17 U.S.C.
401 or 402, unless Developer identifies such Data to IQT and grants to the
Government, or acquires on its behalf, a license of the same scope as set forth
in Section 3.1 of this Exhibit.

 
3.3
Pursuant to its contract with IQT, the Government has agreed not to remove any
copyright notices placed on Data pursuant to this Section 3, and to include such
notices on all reproductions of the Data.

 
 
83

--------------------------------------------------------------------------------

 
 
Sub Contract No. API/Picometrix 01
 
4.     Release, Publication and Use of Data
 
 
4.1
Developer shall have the right to use, reproduce, modify, release, perform,
display, distribute, and disclose any Data first produced by Developer, or
specifically used by Developer, in the performance of this Agreement except as
prohibited by federal law or regulation (e.g., export control or national
security laws and regulations).

 
4.2.
If Developer receives or is given access to Data that contain restrictive
markings, it shall treat the Data in accordance with such markings unless
otherwise specifically authorized in writing by In-Q-Tel.

 
5.     Unauthorized Marking of Data
 
If any Data delivered by Developer to IQT bear any restrictive markings not
authorized by this Exhibit 3, IQT or the Government may at any time either
return the Data to Developer or cancel or ignore the markings.
 
6.     Omitted or Incorrect Markings
 
 
6.1.
Data delivered by Developer to IQT without any of the restrictive notices
authorized by Sections 3 or 7 of this Exhibit shall be deemed to have been
furnished with Government Purpose License Rights in such Data.  However, if the
Data has not been disclosed without restriction outside IQT and the Government,
Developer may request permission to IQT to have notices placed on qualifying
Data within 5 months after delivery of such Data to the Government, and the
Government may agree to do so if Developer:

(i)           Identifies the Data to which the omitted notice is to be applied;
(ii)           Demonstrates that the omission of the notice was inadvertent;
(iii)           Establishes that the use of the proposed notice is authorized;
and
 
(iv)
Acknowledges that neither In-Q-Tel nor the Government has any liability with
respect to the disclosure, use, or reproduction of any such Data made prior to
the addition of the notice or resulting from the omission of the notice.

 
6.2.
The Government may permit correction of incorrect notices if Developer
identifies the Data on which correction of the notice is to be made and
demonstrates that the correct notice is authorized.

 
7.     Protection of Limited Rights Data and Restricted Computer Software
 
 
7.1.
When Data other than that listed in Paragraphs 2.1(i)-(iii) of this Exhibit are
specified to be delivered under this Agreement and qualify as either Limited
Rights Data or Restricted Computer Software, if Developer desires to continue
protection of such Data, Developer may instruct IQT to withhold such Data from
the Government.  As a condition to this withholding, Developer shall identify to
IQT the Data being withheld and furnish Form, Fit, and Function Data to IQT for
delivery to the Government in lieu of delivery thereof.  Limited Rights Data
that are formatted as a Computer Database for delivery to the Government shall
be treated as Limited Rights Data and not Restricted Computer Software.

 
7.2.
This Agreement may identify and specify the delivery of Limited Rights Data to
the Government or the Government may require the delivery of such Data by
written request.  If delivery of such Data is so required, Developer may affix
the following "Limited Rights Notice" to the Data and the Government will
thereafter treat the Data, subject to the provisions of Sections 5 and 6 of this
Exhibit, in accordance with such Notice:

 
 
84

--------------------------------------------------------------------------------

 
 
Sub Contract No. API/Picometrix 01
 
LIMITED RIGHTS NOTICE
These data are submitted with limited rights under Government contract No.
[***] (and Sub Contract No. API/Picometrix 01).  These data may be reproduced
and used by the Government with the express limitation that they will not,
without written permission of the Developer, be used for purposes of manufacture
or distribution of commercial products nor disclosed outside the Government.
This Notice shall be marked on any reproduction of these data, in whole or in
part.
(End of notice)

 
 
7.3
This Agreement may identify and specify the delivery of Restricted Computer
Software to the Government or the Government may require the delivery of such
Computer Software by written request.  If delivery of such Computer Software is
so required, Developer may affix the following "Restricted Rights Notice" to the
Computer Software and the Government will thereafter treat the Computer
Software, subject to Sections 5 and 6 of this Exhibit, in accordance with the
Notice:

 
RESTRICTED RIGHTS NOTICE
(a)
This computer software is submitted with restricted rights under Government
Contract No. [***] (and Sub Contract No. API/Picometrix 01).  It may not be
used, reproduced, or disclosed by the Government except as provided in paragraph
(b) of this Notice.
(b)
This computer software may be:
(1)
Used or copied for use in or with the computer or computers for which it was
acquired, including use at any Government installation to which such computer or
computers may be transferred;
(2)
Used or copied for use in a backup computer if any computer for which it was
acquired is inoperative;
(3)
Reproduced for safekeeping (archives) or backup purposes;
(4)
Modified, adapted, or combined with other computer software, provided that the
modified, combined, or adapted portions of the derivative software incorporating
restricted computer software shall be subject to the same restricted rights;
(5)
Disclosed to and reproduced for use by support service contractors and
subcontractors in accordance with subparagraphs (b)(1) through (4) of this
Notice, provided the Government makes such disclosure or reproduction subject to
these restricted rights; and
(6)
Used or copied for use in or transferred to a replacement computer.
(c)
This Notice shall be marked on any reproduction of this computer software, in
whole or in part.
(End of notice)

 
Where it is impractical to include the Restricted Rights Notice on Restricted
Computer Software, the following short-form Notice may be used in lieu thereof.
 
RESTRICTED RIGHTS NOTICE SHORT FORM
Use, reproduction, or disclosure is subject to restrictions set forth in
Contract No. [***] and Sub Contract No. API/Picometrix 01.
(End of notice)

 
 
85

--------------------------------------------------------------------------------

 
 
Sub Contract No. API/Picometrix 01
 
8.     Subcontracting
 
 
Developer has the responsibility to obtain from its subcontractors all Data and
rights necessary to fulfill Developer’s obligations to the Government under this
Agreement.  If a subcontractor refuses to grant the Government such rights,
Developer shall promptly notify IQT and not proceed with subcontract award
without further authorization.

 
9.     Relationship to Patents
 
 
Nothing contained in this Exhibit shall imply a license to the Government under
any patent.

 
10. Commercial Items
 
 
Notwithstanding anything else contained in this Exhibit, when a "commercial
item" (as defined in FAR § 2.101) is acquired under this Agreement, the
Government shall acquire only the Technical Data and the rights in Technical
Data and Computer Software customarily provided to the public with the
commercial item.



[END OF EXHIBIT]
 
 
86

--------------------------------------------------------------------------------

 
 
EXHIBIT 4
GOVERNMENT PATENT RIGHTS


1.  Definitions


The following terms shall have the meanings specified below.  Any term not
defined below shall have the meaning set forth in the Agreement.


“Government Purpose” means any activity in which the Government is a party,
including cooperative agreements with international or multi-national defense
organizations, or sales or transfers by the United States Government to foreign
governments or international organizations.  Government Purpose includes
competitive procurement, but does not include the rights to practice a subject
invention for commercial purposes or authorize others to do so.


“Invention” means any invention or discovery, which is or may be patentable or
otherwise protectable under Title 35 of the U.S. Code.


“Made” when used in relation to any Invention means the conception or first
actual reduction to practice of such Invention.


“Practical Application” means to manufacture, in the case of composition or
product; to practice, in the case of a process or method; or to operate, in the
case of a machine or system; and, in each case, under such conditions as to
establish that the Invention is capable of being utilized and that its benefits
are, to the extent permitted by law or Government regulations, available to the
public on reasonable terms.


“Subject Invention” means any Invention of Developer conceived or first actually
reduced to practice in the performance of work under the Agreement.


2.  Developer’s Rights


 
2.1
Developer may retain the ownership of each Subject Invention throughout the
world in accordance with the provisions of this Exhibit.



 
2.2
Developer shall retain a nonexclusive, royalty-free license throughout the world
in each Subject Invention to which the Government obtains title, unless
Developer fails to disclose the Invention within the times specified in Section
3 of this Exhibit.  Developer’s license extends to any domestic subsidiaries and
affiliates within the corporate structure of which Developer is a part, and
includes the right to grant sublicenses of the same scope. The license is
transferable only with the written approval of the Government agency that is in
charge of the administration of IQT’s contract (“the Administrative Agency”),
except when transferred to the successor of that part of Developer’s business to
which the Invention pertains.



 
2.3
Developer’s license may be revoked or modified by the Administrative Agency to
the extent necessary to achieve expeditious Practical Application of the Subject
Invention in a particular country in accordance with the procedures in FAR
27.302(i) (2) and 27.304-1 (f).

 
 
87

--------------------------------------------------------------------------------

 

3.  Invention Disclosure, Election of Title, Filing of Patent Application


3.1  
Developer shall disclose each Subject Invention to IQT within six (6) months
after the inventor discloses it in writing to Developer’s personnel responsible
for patent matters.  The disclosure to IQT shall identify the inventor(s) and
the Agreement under which the Subject Invention was Made.  The disclosure shall
be sufficiently complete in technical detail to convey a clear understanding of
the Subject Invention.  The disclosure shall also identify any publication, on
sale (i.e., sale or offer for sale), or public use of the Subject Invention, or
whether a manuscript describing the Subject Invention has been submitted for
publication and, if so, whether it has been accepted for publication.  In
addition, after disclosure to IQT, Developer shall promptly notify IQT of the
acceptance of any manuscript describing the Subject Invention for publication
and any on sale or public use.



3.2  
Developer shall elect in writing whether or not to retain title to any Subject
Invention by notifying IQT within [***] months of disclosure to IQT.  However,
in any case where publication, sale, or public use has initiated the one (1)
year statutory period wherein valid patent protection can still be obtained in
the United States, the period for such notice may shall be [***] calendar days
prior to the end of the statutory period.



3.3  
Developer agrees to file its initial patent application on a Subject Invention
to which it elects to retain title prior to the end of any statutory period
wherein valid patent protection can be obtained in the United States after a
publication, sale, or public use, and shall thereafter file corresponding patent
applications in other countries in which it wishes to retain title within
reasonable times.



3.4  
Requests for extension of the time for disclosure, election, and filing may be
granted by IQT (at the discretion of IQT) after considering the position of
Developer.



4.  Government’s Rights


4.1  
Ownership.  Upon IQT’s written request, Developer shall convey title to any
Subject Invention to the Administrative Agency under any of the following
conditions:



 
(a)
If Developer elects not to retain title, or if Developer fails to disclose or
elect title to the Subject Invention within the times specified in Section 3 of
this Exhibit and IQT requests conveyance of title within ninety (90) days after
it has advised the Administrative Agency of such a failure.

 
 
88

--------------------------------------------------------------------------------

 
 
 
(b)
In those countries in which Developer fails to file patent applications within
the times specified in Section 3 of this Exhibit; however, if Developer has
filed a patent application in a country after the times specified in Section 3
but before IQT requests conveyance of title, Developer shall continue to retain
title in that country.



 
(c)
In any country in which Developer decides not to continue the prosecution of any
application for, to pay the maintenance fees on, or defend in reexamination or
opposition proceedings on, a patent on a Subject Invention.



 
4.2
License.  If Developer retains ownership of any Subject Invention, the
Government shall have a nonexclusive, nontransferable, irrevocable, paid-up
license to practice, or have practiced for or on its behalf, the Subject
Invention throughout the world for Government Purposes.



5. Action to Protect the Government’s Interest


 
5.1
Developer agrees to execute or to have executed and promptly deliver to IQT for
delivery to the Administrative Agency all instruments necessary: (1) to
establish or confirm the Government’s rights in those Subject Inventions to
which Developer elects to retain title; and (2) to convey title to the
Government when requested under Section 4.1 of this Exhibit and to enable the
Government to obtain patent protection in that Subject Invention.



 
5.2
Developer shall: (1) require its technical employees to execute written
agreements obligating them to disclose Subject Inventions, promptly and in
writing, to Developer personnel responsible for administering patent matters;
and (2) instruct employees, through suitable educational programs, on the
importance of reporting Inventions in sufficient time to permit the filing of
patent applications prior to United States or foreign statutory bars.



 
5.3
Developer shall notify IQT of any decisions not to file a non-provisional patent
application, continue the prosecution of a patent application, pay maintenance
fees, or defend in a reexamination or opposition proceedings on a patent, in any
country, not less than [***] calendar days before the expiration of the response
period required by the relevant patent office.



 
5.4
Developer shall include, within the specification of any United States patent
application and any patent issuing thereon covering a Subject Invention, the
following statement: “This invention was made with Government support under
Contract No. [***].  The Government has certain rights in the invention.”



6.     Reporting on Utilization of Subject Inventions


 
At IQT’s request, Developer shall submit annual reports, in a mutually agreeable
form, on the utilization of a Subject Invention or on efforts at obtaining such
utilization that are being made by Developer or its licensees or
assignees.  Developer shall also submit any additional reports the
Administrative Agency may request in connection with any march-in proceedings
under Section 8 of this Exhibit.  Developer also shall mark any utilization
reports as confidential/proprietary to help prevent inadvertent release outside
the Government.  As required by 35 U.S.C. § 202(c) (5), the Administrative
Agency shall not disclose such information to persons outside the Government
without Developer’s permission.

 
 
89

--------------------------------------------------------------------------------

 

7.     Preference for United States Industry


Neither Developer nor any assignee shall grant any person the exclusive right to
use or sell any Subject Invention in the United States or Canada unless such
person agrees that any product embodying the Subject Invention or produced
through the use of the Subject Invention shall be manufactured substantially in
the United States or Canada.  The Administrative Agency may waive this
requirement in individual cases if Developer shows that reasonable but
unsuccessful efforts have been made to grant licenses on similar terms to
potential licensees that would be likely to manufacture substantially in the
United States or Canada or that, under the circumstances, domestic manufacture
is not commercially feasible.


8.     March-in Rights


When Developer holds title to a Subject Invention, the Administrative Agency has
the right, in accordance with the procedures in 37 CFR 401.6 and any
supplemental Administrative Agency regulations, to require Developer or its
assignee or exclusive licensee to grant a nonexclusive license to a responsible
applicant or applicants upon reasonable terms (and to grant such a license
itself if Developer or its assignee or exclusive licensee refuse to do so) upon
determining that such action is necessary: (1) because Developer or its assignee
has not taken, or is not expected to take within a reasonable time, effective
steps to achieve Practical Application of the Subject Invention within such
field of use; (2) to alleviate health or safety needs that are not reasonably
satisfied by Developer, its assignee or their licensees; (3) to meet
requirements for public use specified by federal regulations that are not
reasonably satisfied by Developer, its assignee or their licensees; or (4)
because of a violation of Section 7 of this Exhibit.


9.  Subcontracts


Developer agrees to include in its agreements with subcontractors and employees
provisions sufficient to obtain for the Government the rights granted to the
Government in this Exhibit.


10. Special Provisions Applicable To Nonprofit Organizations
 
 
90

--------------------------------------------------------------------------------

 
 
 
If Developer or one of its contractors is a nonprofit organization, Developer or
its contractor,, as applicable, agrees to comply with the requirements set forth
in section 52.227-11(k) of the Federal Acquisition Regulation (48 CFR
52.227-11(k)).



[END OF EXHIBIT]
 
 
91

--------------------------------------------------------------------------------

 
 
EXHIBIT 5
REPRESENTATIVES OF THE PARTIES TO RECEIVE NOTICES


 
IQT’s Representatives:
[***]
 
In-Q-Tel, Inc.
 
[***]
   
Phone: 703-248-3000
 
Fax: 703-248-3001
 
E-Mail: [***]
       
with a copy to:
       
[***]
   
In-Q-Tel, Inc.
 
[***]
   
Phone: 703-248-3000
 
Fax: [***]
 
E-Mail: [***]
       
[***]
   
In-Q-Tel, Inc.
 
[***]
   
Phone: 703-248-3000
 
Fax: 703-248-3001
 
E-Mail: [***]



Developer’s Representative:
Mr. Richard Kurtz
   
Chairman and Chief Executive Officer
   
Advanced Photonix, Inc.
   
2925 Boardwalk
   
Ann Arbor, MI 48104
   
Phone: (734) 864-5647
   
Fax: (805) 484-9935
   
E-mail: rkurtz@advancedphotonix.com
 

 
92